DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 21, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR 10-2007-0114880, using machine translation provided herewith; herein “Oh”).
Regarding claim 1, Oh discloses in Fig. 4 and related text a thin film transistor (TFT) substrate (30/32), comprising:

an active patterned layer (34, see pg. 4 para. 4) of a polycrystalline silicon (see pg. 4 para. 4) including a channel portion (34C), a source portion (34S) and a drain portion (34D), the active patterned layer including a plurality of protrusions (35, see pg. 4 para. 5) at boundaries between grains (see pg. 4 para. 4) and a plurality of recess spaces, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusion, at least one protrusion of the plurality of protrusions having a flat top surface (in a first example interpretation, each protrusion has two top surfaces, each of which is “flat,” i.e. being “a relatively smooth or even surface”; in a second example interpretation, each protrusion has a “flat,” i.e. continuous horizontal, surface when rotated a sufficient angle to make the upper slanted surface horizontal); 
a barrier pattern film (e.g. portion of 36 filling regions between protrusions 35, as represented in dashed box of annotated Fig. 4; see also pg. 4 para. 6) filling the recess spaces and forming a flat surface with the protrusions;
a gate insulating layer (e.g. remaining portion of 36) disposed in the first region of the substrate and the second region of the substrate, the gate insulating layer covering the barrier pattern film and the protrusions;
a gate electrode (38, see pg. 4 para. 9) on the gate insulating layer, and the gate electrode overlaying the channel portion; and
a source electrode (42) and a drain electrode (44, see pg. 4 para. 8) on the gate insulating layer and respectively contacting the source portion and the drain portion;
wherein the gate insulating layer (remaining portion of 36) is disposed on the active patterned layer (34) and below the gate electrode (38);

wherein the second region includes a region excluding the region between the source electrode and the drain electrode, and 
wherein the first thickness is equal to the second thickness (see “t1” and “t2” in annotated Fig. 4).

    PNG
    media_image1.png
    623
    1293
    media_image1.png
    Greyscale

Regarding claim 11, Oh discloses in Fig. 4 and related text a display device, comprising: 
a first electrode (48, see pg. 4 para. 14);
a thin film transistor (TFT) on a substrate, the substrate having a first region and second region (see annotated Fig. 4 above for one example interpretation of first and second regions), the TFT substrate having a TFT in the first region, the TFT including a drain electrode (44, see pg. 4 para. 8) connected to the first electrode, and the TFT including:
an active patterned layer (34, see pg. 4 para. 4) of a polycrystalline silicon (see pg. 4 para. 4) including a channel portion (34C), a source portion, (34S) and a drain portion (34D), the active patterned 
a barrier pattern film (e.g. portion of 36 filling regions between protrusions 35, as represented in dashed box of annotated Fig. 4; see also pg. 4 para. 6) in the recess spaces and forming a flat surface with the protrusions;
a gate insulating layer (e.g. remaining portion of 36) disposed in the first region of the substrate and the second region of the substrate, the gate insulating layer covering the barrier pattern film and the protrusions;
a gate electrode (38, see pg. 4 para. 9) on the gate insulating layer (remaining portion of 36), and the gate electrode overlaying the channel portion; and
a source electrode (42) and the drain electrode (44, see pg. 4 para. 8) on the gate insulating layer and respectively contacting the source portion and the drain portion;
wherein the gate insulating layer has the same thickness in the first region and the second region (see “t” in first and second regions of annotated Fig. 4).
Regarding claim 2, Oh further discloses wherein the gate insulating layer (remaining portion of 36) directly contacts the barrier pattern film (portion of 36 between protrusions 35) and the protrusions (35).
Regarding claims 3, Oh further discloses 
a passivation layer (40, see pg. 4 para. 8) on the gate electrode and below the source and drain electrodes; 

wherein the barrier pattern film (portion of 36 between protrusions 35) is removed at a part of the source portion (34S) below the first contact hole and a part of the drain portion (34D) below the second contact hole.
Regarding claim 4, Oh further discloses wherein a part of the gate insulating layer (remaining portion of 36) on the barrier pattern film (portion of 36 between protrusions 35) and the protrusions is flat (note that one can choose portions of 36 such that the claimed limitation is met).
Regarding claim 5, Oh further discloses wherein the gate electrode (38) is flat.
Regarding claim 6, Oh further discloses wherein the gate insulating layer (remaining portion of 36, excluding portions between protrusions 35) covers side surfaces of the active patterned layer (34).
Regarding claim 7, Oh further discloses 
wherein the substrate (30/32) includes an active region where a plurality of pixel regions are arranged, and
wherein the TFT is formed in one of the plurality of pixel regions (see pg. 4 para. 14).
Regarding claim 24, Oh further discloses wherein each of the protrusions (35) has the flat top surface.
Regarding claim 25, Oh further discloses wherein the barrier pattern film (portion of 36 between protrusions 35) is located only in the recess spaces (note that the portion can be chosen such that the claimed limitation is met; further note that applicant discloses the barrier pattern film 32 as being the same material as gate insulating layer 40, thus the distinction/boundary between the disclosed layers is also arbitrary). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-17, 21, 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 10-2007-0114880, using machine translation provided herewith; herein “Oh”) in view of Ito et al. (JP 2009-267198, using machine translation provided herewith; herein “Ito”).
Regarding claim 11, Oh discloses in Fig. 4 and related text a display device, comprising: 
a first electrode (48, see pg. 4 para. 14);
a thin film transistor (TFT) on a substrate, the substrate having a first region and second region (see annotated Fig. 4 above for one example interpretation of first and second regions), the TFT substrate having a TFT in the first region, the TFT including a drain electrode (44, see pg. 4 para. 8) electrically connected to the first electrode, and the TFT including:
an active patterned layer (34, see pg. 4 para. 4) of a polycrystalline silicon (see pg. 4 para. 4) including a channel portion (34C), a source portion, (34S) and a drain portion (34D), the active patterned layer including protrusions (35, see pg. 4 para. 5) at boundaries between grains (see pg. 4 para. 4), and recess spaces between the protrusions, at least one of the protrusions having a flat top surface;
a barrier pattern film (e.g. at least a portion of 36 in regions between protrusions 35, see pg. 4 para. 6) in the recess spaces;
a gate insulating layer (e.g. remaining portion of 36) disposed in the first region of the substrate and the second region of the substrate, the gate insulating layer covering the barrier pattern film and the protrusions;
a gate electrode (38, see pg. 4 para. 9) on the gate insulating layer (remaining portion of 36), and the gate electrode overlaying the channel portion; and
a source electrode (42) and the drain electrode (44, see pg. 4 para. 8) on the gate insulating layer and respectively contacting the source portion and the drain portion;
wherein the gate insulating layer has the same thickness in the first region and the second region (see “t” in first and second regions of annotated Fig. 4).


    PNG
    media_image2.png
    626
    1096
    media_image2.png
    Greyscale

Oh does not explicitly disclose 
at least one of the protrusions having a first side surface having a first inclination, a second side surface having a second inclination, and a third top surface extending between the first side surface and the second side surface;
the barrier pattern film contacting the first side surface and the second side surface of the protrusions, the barrier pattern film not extending beyond the third top surface.
In the same field of endeavor, Ito teaches in Fig. 12(b) and related text a semiconductor device with an active patterned layer (303, see [0047]) comprising protrusions (see Fig. 12B and [0047]) wherein
at least one of the protrusions having a first side surface having a first inclination, a second side surface having a second inclination, and a third top surface extending between the first side surface and the second side surface;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by having the protrusions having a first side surface having a first inclination, a second side surface having a second inclination, and a third top surface extending between the first side surface and the second side surface; and the barrier pattern film contacting the first side surface and the second side surface of the protrusions, the barrier pattern film not extending beyond the third top surface, as taught by Ito, in order to provide desired flatness, provide a planarization process with a high reproducibility (see Ito [0023] and [0051]) and provide a decreased electric field concentration and dielectric breakdown with a thinner gate dielectric (see Ito [0007]).
Regarding claim 12, the combined device shows wherein the gate insulating layer (Oh: remaining portion of 36) directly contacts the barrier pattern film (portion of 36 between protrusions 35) and the protrusions (35).
Regarding claim 13, Oh further discloses 
a passivation layer (40, see pg. 4 para. 8) on the gate electrode and below the source and drain electrodes; 
wherein the passivation layer and the gate insulating layer include first and second contact holes respectively exposing the source and drain portions (holes in which 40 and 43 are filled); and
wherein the barrier pattern film (portion of 36 between protrusions 35) is removed at a part of the source portion (34S) below the first contact hole and a part of the drain portion (34D) below the second contact hole.
Regarding claim 14, the combined device shows wherein a part of the gate insulating layer (Oh: remaining portion of 36) on the barrier pattern film (portion of 36 between protrusions 35) and the protrusions is flat (note that one can choose portions of 36 such that the claimed limitation is met).
Regarding claim 15, Oh further discloses wherein the gate electrode (38) is flat.
Regarding claim 16, Oh further discloses wherein the gate insulating layer (remaining portion of 36, excluding portions between protrusions 35) covers side surfaces of the active patterned layer (34).
Regarding claim 17, Oh further discloses 
wherein the substrate (30/32) includes an active region where a plurality of pixel regions are arranged, and
wherein the TFT is formed in one of the plurality of pixel regions (see pg. 4 para. 14).
Regarding claim 21, Oh further discloses 
an organic light emitting layer (52, see pg. 4 para. 14) on the first electrode; and
a second electrode (54, see pg. 4 para. 4) on the organic light emitting layer.
Regarding claim 26, the combined device shows wherein each of the protrusions (Ito: of 303) has a flat third top surface.
Regarding claim 27, the combined device shows wherein the barrier pattern film (Oh: portion of 36 between protrusions 35) is located only in the recess spaces (note that the portion can be chosen such that the claimed limitation is met; further note that applicant discloses the barrier pattern film 32 as being the same material as gate insulating layer 40, thus the distinction/boundary between the disclosed layers is also arbitrary). 
Regarding claim 30, Oh in view of Ito teaches the claimed invention in substantially the manner and for the same reasons as applied to claim 11 above. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 1 above, and in view of Yamazaki et al. (US 2001/0038098; herein “Yamazaki”).
Regarding claim 8, Oh does not explicitly disclose 
wherein the substrate includes a non-active region around the active region, and
wherein another TFT is formed in a driving circuit in the non-active region.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
wherein the substrate includes a non-active region (806, see [0209]) around the active region (807, see [0029]), and
wherein another TFT (801/802, see [0201]) is formed in a driving circuit in the non-active region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by having a non-active region around the active region and another TFT in a driving circuit of the non-active region, as taught by Yamazaki, in order to provide and active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]).
Regarding claims 9-10, Oh does not explicitly disclose
a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and
wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film;

a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and
wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
a connection patterned layer (734, 746a, 746b, 788, see [0200], [0203], [0211]) with at least one insulating layer (755/756, see [0208]) interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer (horizontal portion of 757 and 759, see [0209]), the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being (the same material of the active patterned layer, 754a-c, 791, see [0204] and [0212]) with impurities (see e.g. [0200]); and
a first connection electrode (vertical portion of 757) connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode (vertical portion of 759) connecting the second metal patterned layer and the connection patterned layer; and
a first connection contact hole through which the first connection electrode (vertical portion of 757) contacts the connection patterned layer (734, 746a, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by having a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of the same material as the active patterned layer, a first connection electrode connecting the first metal patterned layer and the connection patterned layer; a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a second connection contact hole through which the second connection electrode contacts the connection patterned layer, as taught by Yamazaki, in order to provide and active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]). 
The limitations “the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film,” is therefore taught by the combination of the active patterned layer being a polycrystalline silicon and having protrusions and recess spaces; and wherein the recess spaces of the connection patterned layer are filled with a barrier pattern film, a taught by Oh, and the material and structure of the TFT 805 and TFT 801 being the same, as taught by Yamazaki. Further, the limitation “wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ito as applied to claim  11 above, and in further in view of Yamazaki et al. (US 2001/0038098; herein “Yamazaki”).
Regarding claim 18, Oh does not explicitly disclose 
wherein the substrate includes a non-active region around the active region, and
wherein another TFT is formed in a driving circuit in the non-active region.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
wherein the substrate includes a non-active region (806, see [0209]) around the active region (807, see [0029]), and
wherein another TFT (801/802, see [0201]) is formed in a driving circuit in the non-active region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by having a non-active region around the active region and another TFT in a driving circuit of the non-active region, as taught by Yamazaki, in order to provide and active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]).
Regarding claims 19-20, Oh does not explicitly disclose
a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting 
wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film;
a first connection electrode connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and
wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
a connection patterned layer (734, 746a, 746b, 788, see [0200], [0203], [0211]) with at least one insulating layer (755/756, see [0208]) interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer (horizontal portion of 757 and 759, see [0209]), the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being (the same material of the active patterned layer, 754a-c, 791, see [0204] and [0212]) with impurities (see e.g. [0200]); and

a second connection electrode (vertical portion of 759) connecting the second metal patterned layer and the connection patterned layer; and
a first connection contact hole through which the first connection electrode (vertical portion of 757) contacts the connection patterned layer (734, 746a, 746b, 788) and a second connection contact hole through which the second connection electrode (vertical portion of 759) contacts the connection patterned layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oh by having a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of the same material as the active patterned layer, a first connection electrode connecting the first metal patterned layer and the connection patterned layer; a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a second connection contact hole through which the second connection electrode contacts the connection patterned layer, as taught by Yamazaki, in order to provide and active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]). 
The limitations “the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film,” is therefore taught by the combination of the active patterned layer being a polycrystalline silicon and having protrusions and .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.  It is specifically noted, in regards to claim 1, that “first region” and “second region” have been interpreted in a new manner as shown in the Annotated Fig. 4 associated with that rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/3/2021